Citation Nr: 1412120	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a pilonidal cyst, status-post cystectomy.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for normocytic anemia.

3.  Entitlement to a rating in excess of 40 percent for hepatitis B.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran previously filed an untimely VA Form 9 substantive appeal in January 2008, related to a September 2006 rating decision (for which an August 2007 statement of the case had been issued).  The RO ruled in January 2008 that the substantive appeal was untimely.  Thereafter, the Veteran filed another pleading entitled "Notice of Disagreement" in February 2008.  Importantly, that pleading only disagreed with the denials of service connection, and did not purport to appeal the decision regarding the timeliness of the substantive appeal.  See 38 C.F.R. § 20.201 (2013) (indicating that the Notice of Disagreement "must be in terms which can be reasonably construed as disagreement with that determination . . . .").  The February 2008 pleading has been construed as a claim for benefits, and is the claim from which the current appeal derives.  The record does not suggest that the February 2008 pleading should be construed otherwise, as the Veteran has never disagreed with that interpretation of his February 2008 statement as a new claim for benefits.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to an earlier effective date for service connection for hepatitis B has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for normocytic anemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2006 rating decision denying entitlement to service connection for a pilonidal cyst and normocytic anemia became final when the Veteran failed to file a timely substantive appeal.

2.  Evidence received subsequent to the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a pilonidal cyst.

3.  Evidence received subsequent to the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for normocytic anemia.

4.  The Veteran's hepatitis B is not productive of substantial weight loss (or other evidence of malnutrition), or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied entitlement to service connection for a pilonidal cyst and for normocytic anemia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claims of entitlement to service connection for a pilonidal cyst, status-post cystectomy, and normocytic anemia, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Current residuals of a pilonidal cyst were incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2013).

4.  The criteria for a rating in excess of 40 percent for hepatitis B are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.112, 4.114, Diagnostic Code 7345 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a rating decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is set forth at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

VA most recently denied entitlement to service connection for a pilonidal cyst and for normocytic anemia in September 2006.  The decision became final when the Veteran failed to file a timely substantive appeal.  See 38 C.F.R. § 20.202 (2013).  Since that decision VA has received evidence of current painful residuals of the Veteran's pilonidal cyst (see July 2008 examination report) and current evidence that the Veteran continues to experience rectal bleeding, which reportedly has continued since service (see, e.g., November 2008 statement regarding the fact that he passes blood every day; July 2009 VA treatment record linking rectal bleeding to anemia).  As such, the evidence raises a reasonable possibility of substantiating the pilonidal cyst and normocytic anemia claims, in that, the Veteran now has evidence of current disabilities that may be related to in-service treatment for, respectively, a pilonidal cyst resection, and bloody stools.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, the claims are reopened.  Id.  (Holding that the regulation creates a low threshold, "enabling rather than precluding reopening."). 


Service Connection for a Pilonidal Cyst

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran had surgery during active duty in May 1982, and again in February 1983, to remove a pilonidal cyst.  The evidence shows that he currently has painful residuals related to that resection.  Service connection is therefore warranted.  Id.

Hepatitis B

Initially, the Board finds that VA's duties under the Veteran's Claims Assistance Act of 2000 (VCAA) have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  This claim arises from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.  

Regarding VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  The Board has specifically considered whether there is evidence of worsening such that a new examination is warranted.  The Veteran has made vague statements, such as his July 2010 statement that his hepatitis B "seem[s] to be getting worse[] as the older I get."  Despite this, he has not asserted any specific worsening, and has continued to document the same complaints throughout the appellate period.  Further, and most importantly, he has not suggested that he has suffered a substantial weight loss or experienced incapacitating episodes, which could warrant a higher rating; had he so indicated such symptoms, a new examination may be warranted.  Considering the treatment record and the Veteran's statements, there is no evidence of a material change in the severity of the disability that would warrant a new examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board finds that the record adequately reveals the current state of the appellant's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 183 (2007).  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Diagnostic Code 7345 rates chronic liver disease without cirrhosis (including hepatitis B).  38 C.F.R. § 4.114, Diagnostic Code 7345.  Under Diagnostic Code 7345, the currently-assigned 40 percent rating requires symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12- month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Diagnostic Code 7245, Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "baseline weight" means the average weight for the two-year period preceding the onset of the disease.  

The Veteran was diagnosed hepatitis B positive in September 1981.  His August 1980 enlistment examination showed his weight to be 141 pounds.  Another August 1980 record showed his weight to be 152 pounds.  The Board finds that, considering the available evidence, the Veteran's baseline weight is 146.5 pounds.  Id.  Prior to the time period on appeal, the Board notes that the Veteran's weight had increased.  In June 2004, for example, the Veteran weighed 160 pounds.  That weight gain prior to the appellate period does not affect the Board's finding regarding the baseline weight.  

During the July 2008 VA examination, the Veteran described fatigue, malaise, nausea, occasional vomiting, anorexia, weakness, and right upper quadrant pain.  He identified a recent 15-pound weight loss, and weighed 145 pounds at the time of the examination.  The Veteran had not been diagnosed with arthritis, kidney disease, or vasculitis, and he had no episodes of bed rest or treatment by a physician for hepatitis within the preceding 12 months.  He was not receiving treatment for his disorder.  On physical examination, the examiner noted the Veteran to be well-nourished.  

The Veteran still weighed 145 pounds in April 2009, at which time he denied significant weight loss.  He weighed 140 pounds in July 2009, with a body mass index of 22.  In December 2009, the Veteran's weight had increased to 142 pounds, with a continued body mass index of 22.  Treatment records from September 2010 showed that the Veteran weighed 139 pounds, while maintaining a body mass index of 22.  

At various times during the current appeal, the Veteran has described his hepatitis symptomatology.  Per a July 2010 statement, the Veteran experienced constant bone and joint aches, a loss of appetite, sleepiness, and weakness.  In May 2011, he described a loss of appetite, sleepiness, nausea, weight loss, and body aches.  The Veteran is competent to describe his symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  As there is nothing to detract from his credibility in this regard, and the Board finds his assertions concerning his to be probative.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Nevertheless, the evidence preponderates against finding that the Veteran meets the criteria for a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7345.  First, there is no evidence of incapacitating episodes.  The Veteran does experience daily fatigue and malaise, as well as occasional anorexia, symptoms that are all contemplated by the 40 percent criteria.  The primary distinction applicable to the Veteran's appeal is whether he has experienced "minor" or "substantial" weight loss.  Although he lost some weight over the course of the appeal, consistent with his statement in that regard, he has not demonstrated "substantial" weight loss, and has maintained a normal body mass index.  38 C.F.R. § 4.112.  There is no other evidence of malnutrition of record.  Without substantial weight loss (or other evidence of malnutrition), or incapacitating episodes, the higher rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7345.

Extraschedular Consideration

The Board has also considered whether the Veteran's hepatitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's hepatitis disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization due to his hepatitis.  While the Veteran asserted that his hepatitis B contributes sleepiness, causing his inability to work, the Board notes that the Veteran has previously been denied service connection for a sleep disturbance, and that he has a diagnosis of insomnia.  Importantly in this regard, the Board notes that the Veteran has not been in receipt of consistent medical care for his hepatitis, which would suggest a more serious condition.  

The Board also notes that the Veteran's assertion that his inability to work (as discussed in the July 2008 examination report) was due in part to low back pain.  The RO has denied the Veteran's claim for service connection for low back pain, and that issue is not before the Board.  Additionally, he is not competent to associate his low back pain with his hepatitis B diagnosis, and there is no other competent evidence in that regard of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Individual Unemployability

A claim for increased evaluation generally includes a claim for a finding of total disability based on individual unemployability where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO bifurcated the individual unemployability issue from the increased rating claim, as the Veteran filed a separate claim for that benefit in addition to discussing the impact of hepatitis B on his employment.  Individual unemployability was denied in a September 2010 decision.  The Veteran has not appealed any aspect of that decision.  Hence, the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not currently before the Board.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-179 (2009) (en banc).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a pilonidal cyst, status-post cystectomy is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for normocytic anemia is reopened.

Entitlement to service connection for a pilonidal cyst, status-post cystectomy, is granted.

Entitlement to a rating in excess of 40 percent for hepatitis B is denied.


REMAND

The Veteran has a current diagnosis of normocytic anemia.  He was treated during active duty for blood in his stool.  During the course of the present appeal, the appellant stated that he has continued to experience bloody stools since service.  A July 2004 examination report noted rectal bleeding for 20 years, and indicated that the Veteran's normocytic anemia "may be related to rectal bleeding."  An examination is warranted to determine whether the Veteran's anemia is related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his normocytic anemia.  The examiner must review the claims file, this remand, and any relevant records in Virtual VA.  The ensuing report should indicate that such a review occurred.

After performing any necessary examination and testing, including a determination of the current nature of any anemia, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that anemia had its onset during service, or, is related to an event or injury (to include rectal bleeding) incurred during active duty, or, is otherwise related to active duty service.  If not, is it at least as likely as not that anemia is caused or aggravated by a service connected disorder to include residuals of a pilonidal cyst. 

The examiner must provide a complete rationale for any opinions expressed.  If the examiner is unable to provide a requested opinion without resorting to speculation, then he or she must explain why such an opinion would be speculative.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


